J-S21031-20
J-S21032-20

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN RE: ADOPTION OF: C.C.M.C.            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
 APPEAL OF: A.R.C., JR., FATHER          :
                                         :
                                         :
                                         :
                                         :
                                         :   No. 62 WDA 2020

            Appeal from the Order Entered December 2, 2019
  In the Court of Common Pleas of Westmoreland County Orphans' Court
                       at No(s): No. 65 OF 2019


 IN RE: ADOPTION OF C.C.M.C.             :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
 APPEAL OF: A.I.B., MOTHER               :
                                         :
                                         :
                                         :
                                         :
                                         :   No. 63 WDA 2020

            Appeal from the Order Entered December 2, 2019
  In the Court of Common Pleas of Westmoreland County Orphans' Court
                         at No(s): 065 of 2019

BEFORE: LAZARUS, J., DUBOW, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                       FILED OCTOBER 28, 2020

     A.R.C., Jr. (“Father”), and A.B. (“Mother”) (collectively “Parents” or “the

parents”) appeal from the Orders granting the Petitions, filed by the

Westmoreland County Children’s Bureau (“WCCB” or the “Agency”), seeking

to involuntarily terminate their parental rights to their biological child,
J-S21031-20 & J-S21032-20



C.C.M.C. (“Child”), pursuant to the Adoption Act, 23 Pa.C.S.A. § 2511(a)(2),

(5), (8), and (b).1 We affirm.

       In its Opinion pursuant to Pa.R.A.P. 1925(a), the trial court set forth the

factual background and procedural history of this appeal as follows:

             [Child] was born [in March 2012] into the custody of her
       parents…. By June 2012, there had been a referral to the
       [Agency] (for conditions of housing and hygiene, bedbugs and
       bites over [Child’s] body, cat urine and feces, etc.).

             [Child] was adjudicated dependent on October 13, 2017, on
       the basis that the conditions remained unabated.       … [T]he
       descriptions of the conditions, in part, were:

           several general protective service referrals regarding …
           housing, [sic] conditions, hygiene, lack of food in the
           home, bedbugs, fleas, gnats, flies, cat urine and feces on
____________________________________________


1  In an Order entered on September 11, 2019, the trial court appointed Leslie
Uncapher, Esquire (“Attorney Uncapher”), to serve as Child’s guardian ad
litem (“GAL”) and legal interests counsel. At the time of the hearings, Child
was seven years and seven months old, but she has special needs, receives
physical and speech therapy, and had an Individualized Education Program,
as she has developmental and learning delays, and “emotional
characteristics.” N.T., 10/17/19, at 11-13, 19-22; see also In re Adoption
of L.B.M., 161 A.3d 172 (Pa. 2017) (plurality) (holding that 23 Pa.C.S.A.
§ 2313(a) requires that counsel be appointed to represent the legal interest
of any child involved in a contested involuntary termination proceeding. The
Court defined a child’s legal interest as synonymous with his or her preferred
outcome); In re T.S., 192 A.3d 1080 (Pa. 2018) (concluding that the trial
court did not err in allowing the children’s GAL to act as their sole
representative during the termination proceeding because, at two and three
years old, they were incapable of expressing their preferred outcome). We do
not comment on the quality of Attorney Uncapher’s representation of Child.
See In re: Adoption of K.M.G., 219 A.3d 662, 669 (Pa. Super. 2019) (en
banc), appeal granted in part, 221 A.3d 649 (Pa. 2019) (holding that this
Court has the authority to raise, sua sponte, only the issue of whether the trial
court appointed any counsel for the child, and not the authority to delve into
the quality of the representation).


                                           -2-
J-S21031-20 & J-S21032-20



        the floor of the home, which caused a strong ammonia
        smell throughout the home and outside the front door of
        the home … food encrusted and moldy dishes, pots and
        pans piled in the sink…[.]

           Also, established through the dependency proceeding were
     findings as to both [P]arents having untreated mental health
     issues. [Child] was then (by [the] Order of October 13, 2017)
     removed from [Parents’] custody and placed with her foster
     parents. This has been the status now for over two years.

           [Mother] reported to the caseworker that she suffered from
     PTSD [Post-Traumatic Stress Disorder], depression and anxiety,
     and had [previously received] open[-]heart surgery to deal with a
     heart condition.

           [Father] was found having a diagnosis of chronic
     undifferentiated schizophrenia, depression and anger issues, and
     habitual alcohol abuse.

           The dependency review evidence of April 9, 2018, records
     that[,] during the review period from October 2017 until April
     2018, neither parent had visits with [Child]. Twenty[-]three visits
     were missed, because, in consideration of hygiene issues, neither
     parent could receive medical clearance.

            By [the] October 2018[] dependency review [hearing,]
     [Child] was expressing a desire to see [Mother and Father], but to
     live with her foster parents. Also[,] by that time, the parents were
     demonstrating substantial compliance with the permanency plan,
     and moderate progress.          [Mother] was in mental health
     counseling, had a WCSI [Westmoreland Casemanagement and
     Supports, Inc.,] representative, and was applying for
     [Supplemental Security Income (“SSI”)].

            [Father] was receiving SSI/[Social Security Disability
     (“SSD”)], had been recommended for intensive outpatient
     treatment for drug and alcohol and mental health issues, and was
     participating in a dual diagnosis program through Merokee [sic].
     Among other things, parent-child interactional therapy was
     offered to both parents.

          By the April 10, 2019, dependency review hearing, [Child]
     expressed her desire to continue living with her foster parents,

                                    -3-
J-S21031-20 & J-S21032-20



      but the parents showed progress - Mother, “minimum”, [Father],
      “moderate” [-] according to the findings made at that time.

             On June [19], 2019, the [Agency] filed [ ] written
      [P]etition[s] [seeking the termination of Father’s and Mother’s
      parental rights to Child].

            As to [Father], the [P]etition alleges that, even after
      receiving many services, [Father] has been unable to demonstrate
      an ability to care for [Child], and, in order to do the minimum,
      required the presence and guidance of others. As to [Mother],
      [the Petition alleges that Mother’s] mental heal[th] rendered her
      barely able to care for herself, and unable to care for a child.

Trial Court Opinion, 1/24/20, at 1-3 (some internal quotation marks omitted).

      On October 17, 2019, the trial court held an evidentiary hearing on the

Petitions. At the hearing, the Agency presented the following witnesses: Neil

Rosenblum, Ph.D. (“Dr. Rosenblum”); Jonathan Fornal (“Mr. Fornal”); Richelle

O’Malley (“Ms. O’Malley”); Kelsey Dolan (“Ms. Dolan”); Melissa Husenits;

Megan Schweppe; Alyssa Anderson; and Molly Clayton (“Ms. Clayton”).

Mother testified on her own behalf. Father also testified on his own behalf.

      On December 2, 2019, the trial court entered Orders granting the

Petitions and involuntarily terminating the parental rights of Father and Mother

to Child, pursuant to the Adoption Act, 23 Pa.C.S.A. § 2511(a)(2), (5), (8),

and (b).

      On December 9, 2020, and December 30, 2020, Father and Mother,

respectively, timely filed their Notices of Appeal, along with Concise




                                     -4-
J-S21031-20 & J-S21032-20



Statements of errors complained of on appeal, pursuant to Pa.R.A.P.

1925(a)(2)(i) and (b).2

       Father raises one issue:

       Did the [t]rial [c]ourt err in terminating Father’s parental rights
       due to Father’s inability to parent the Child, when the Agency
       continued to schedule joint visits with the Mother and the Father[,]
       even though it became clear that Mother’s presence inhibited
       Father’s progress?

Father’s Brief at 4.

       Father claims that the trial court improperly concluded that Father had

demonstrated an inability to perform parental duties, “when he was never

afforded the opportunity to engage in services independent of Mother.” Id.

at 9. Father contends that he put forth a “good-faith intent and effort[,] and

likely was hindered to an extent by his limited cognitive abilities.” Id. (internal

quotation marks omitted).          Father concedes that “concerns remained for

Father’s ability to care for himself and [ ] Child at the time of termination.”

Id.   Father argues, however, that the testimony of his providers at the

termination hearing showed that “Mother served as a major impediment to

Father’s progress.” Id. According to Father, the actions of Mother’s relatives

brought his own housing into question. Id. Father claims that, because of

Mother's behavior during the parents’ visits with Child, there was never a full


____________________________________________


2 We have listed the appeals of both parents consecutively and disposed of all
issues in one Memorandum, as did the trial court, for ease of disposition.


                                           -5-
J-S21031-20 & J-S21032-20



evaluation of his own, independent, parenting ability. Id. Father asserts that,

despite the Agency’s knowledge that Mother was causing him a problem with

the visits, the Agency never afforded him independent visits, and never

provided him an opportunity to show he was capable of managing a residence

and providing basic necessities for Child, independent of Mother. Id. at 9.

Father urges that, absent these opportunities, the Agency could not

demonstrate that he was unable or unwilling to perform parental duties for

Child. Id.

      Father argues that he

      put forth the best effort that he could to the best of his ability. In
      re Burns, 379 A.2d [535,] 541 [(Pa. 1977)]. The lack of progress
      that he made in his independent parenting ability was not the
      result of Father’s inability or ambivalence, but was a result of the
      manner in which visits were being provided to Father. The
      Agency, through its providers, recognized this problem, but did
      nothing to address the concern.

            Accordingly, it is averred that any lack of progress on the
      part of the Father was due to this breakdown in the services
      provided to Father. As such, it cannot be shown that Father was
      unable to overcome his parenting deficits if afforded the
      opportunity for independent interaction with the Child. See 23
      Pa.C.S.[A.] § 2511(a)(1) [sic] (requiring a showing of “(1)
      repeated and continued incapacity, abuse, neglect or refusal; (2)
      such incapacity, abuse, neglect or refusal has caused the child to
      be without essential parental care, control or subsistence
      necessary for his physical or mental well-being; and (3) the
      causes of the incapacity, abuse, neglect or refusal cannot or will
      not be remedied.”)[].

Father’s Brief at 9-11.

      Mother raises the following issue for our review:



                                      -6-
J-S21031-20 & J-S21032-20



       Whether the trial court erred in finding by clear and convincing
       evidence that the [Agency] met its burden, under 23 Pa.C.S.[A.]
       §[ ]2511(b)[,] when the interactional evaluation expert opined
       that it would be in the best interest of [Child] to maintain periodic
       contact and visitation with her Parents?

Mother’s Brief at 4.3

       Mother argues as follows:

       In the case at bar, Dr. Rosenblum stated [ ] Child was comfortable
       greeting her Parents and was pleased to see her Mother. Overall,
       [ ] Child was comfortable with her Parents during the interactional
       evaluation.

       Dr. Rosenblum noted that it would be in the best interest of [ ]
       Child to maintain periodic contact and visitation with her Parents.

       Ms. O'Malley’s observations of Mother and [ ] Child establish the
       Mother’s affection and love for [ ] Child. As important was Ms.
       O'Malley’s observation that [ ] Child was willing to receive Mother’s
       affection and even sought it out.

       Additionally, [ ] Child resided with Mother from birth, March of
       2012, until October of 2017[,] when the [Agency] took custody.
       Mother cared [sic] and had custody of [ ] Child for over five years.

       An inference can be drawn that a bond exists between Mother and
       Child that if terminated would not best serve the developmental,
       physical[,] and emotional needs and welfare of the child.

       This is supported by the testimony of Dr. Rosenblum that it would
       be in the best interest of [ ] Child to maintain periodic contact and
       visitation with her Parents.

       Thus, the [Agency] has not met its burden with regard to [section]
       2511(b)[,] and Mother’s parental rights should not be terminated.

Mother’s Brief at 11-12.

____________________________________________


3Mother stated her issue somewhat differently in her Concise Statement, but
we find it sufficiently preserved for review.

                                           -7-
J-S21031-20 & J-S21032-20



      Mother apparently concedes that the Agency satisfied its burden with

regard to section 2511(a), and challenges the sufficiency of the evidence as

to only section 2511(b). Mother argues that, while she had care and custody

of Child from the time of Child’s birth in March 2012, until the removal of Child

from Mother’s care and custody in October 2017, Child developed a bond with

Mother. Id. at 9. Mother contends that the Agency failed to satisfy its burden

with regard to section 2511(b), because there continues to be a bond between

Mother and Child, and severance of that bond would not best serve the

developmental, physical and emotional needs and welfare of Child. Id.

      In reviewing an appeal from a decree terminating parental rights, we

adhere to the following standard:

             [A]ppellate courts must apply an abuse of discretion
      standard when considering a trial court’s determination of a
      petition for termination of parental rights. As in dependency
      cases, our standard of review requires an appellate court to accept
      the findings of fact and credibility determinations of the trial court
      if they are supported by the record. In re: R.J.T., … 9 A.3d 1179,
      1190 (Pa. 2010). If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. Id.; [In re] R.I.S., 36 A.3d [567,] 572
      [(Pa. 2011) (plurality opinion)]. As has been often stated, an
      abuse of discretion does not result merely because the reviewing
      court might have reached a different conclusion. Id.; see also
      Samuel Bassett v. Kia Motors America, Inc., … 34 A.3d 1, 51
      (Pa. 2011); Christianson v. Ely, 838 A.2d 630, 634 (Pa. 2003).
      Instead, a decision may be reversed for an abuse of discretion
      only upon demonstration of manifest unreasonableness, partiality,
      prejudice, bias, or ill-will. Id.

            As we discussed in R.J.T., there are clear reasons for
      applying an abuse of discretion standard of review in these cases.
      We observed that, unlike trial courts, appellate courts are not
      equipped to make the fact-specific determinations on a cold

                                      -8-
J-S21031-20 & J-S21032-20



      record, where the trial judges are observing the parties during the
      relevant hearing and often presiding over numerous other
      hearings regarding the child and parents. R.J.T., 9 A.3d at 1190.
      Therefore, even where the facts could support an opposite result,
      as is often the case in dependency and termination cases, an
      appellate court must resist the urge to second guess the trial court
      and impose its own credibility determinations and judgment;
      instead we must defer to the trial judges so long as the factual
      findings are supported by the record and the court’s legal
      conclusions are not the result of an error of law or an abuse of
      discretion. In re Adoption of Atencio, 650 A.2d 1064, 1066
      (Pa. 1994).

In re Adoption of S.P., 47 A.3d 817, 826-27 (Pa. 2012).

      The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental

rights are valid.   In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009).

Moreover, “[t]he standard of clear and convincing evidence is defined as

testimony that is so clear, direct, weighty and convincing as to enable the trier

of fact to come to a clear conviction, without hesitance, of the truth of the

precise facts in issue.” Id. This Court may affirm the trial court’s decision

regarding the termination of parental rights with regard to any one subsection

of section 2511(a), along with consideration of 2511(b). See In re B.L.W.,

843 A.2d 380, 384 (Pa. Super. 2004) (en banc). Section 2511(a)(2) and (b)

provides as follows:

      § 2511. Grounds for involuntary termination

      (a) General rule.--The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:

                                     ***

                                      -9-
J-S21031-20 & J-S21032-20




         (2) The repeated and continued incapacity, abuse, neglect
         or refusal of the parent has caused the child to be without
         essential parental care, control or subsistence necessary
         for his physical or mental well-being and the conditions and
         causes of the incapacity, abuse, neglect or refusal cannot
         or will not be remedied by the parent.

                                     ***

      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S.A. § 2511.

      To satisfy the requirements of section 2511(a)(2), the moving party

must produce clear and convincing evidence regarding the following elements:

(1) repeated and continued incapacity, abuse, neglect or refusal; (2) such

incapacity, abuse, neglect or refusal caused the child to be without essential

parental care, control or subsistence necessary for his physical or mental well-

being; and (3) the causes of the incapacity, abuse, neglect or refusal cannot

or will not be remedied. See In re Adoption of M.E.P., 825 A.2d 1266, 1272

(Pa. Super. 2003).     The grounds for termination of parental rights under

section 2511(a)(2), due to parental incapacity that cannot be remedied, are

not limited to affirmative misconduct; to the contrary, those grounds may


                                     - 10 -
J-S21031-20 & J-S21032-20



include acts of refusal as well as incapacity to perform parental duties. In re

A.L.D. 797 A.2d 326, 337 (Pa. Super. 2002).

      In its Opinion accompanying the termination Orders, the trial court

stated as follows:

      The birth parents first came to the attention of the [WCCB] in
      2014. A case file was opened[,] and services provided for a period
      of about 15 months, and then services were closed.

            By September 2016, there was a second referral, and[,] in
      June 2017, a third.

             The various witnesses describe a history in which substantial
      services and assistance have been provided, but, ultimately, with
      very little success. Both [P]arents have lived with chronic mental
      health and emotional issues that have led to abominable housing
      and living conditions, [and] failed attempts at childcare and child
      communications.

            Over these years, this challenged seven-year-old [C]hild
      has found normalization and security in her foster home, and now
      has anxiety and nervousness in her parents’ custody.

            Today, the parents do not possess the ability to meet
      [Child’s] developmental needs, even though each [P]arent is
      well[-]intended and would wish to be able to do so and have their
      daughter returned to them.

            The extensive testimony from a variety of professionals
      convinces [the trial court] that the continuing inability and
      incapacity of [Parents] have caused [Child] to be without essential
      care, and that, despite repeated efforts by [Parents], cannot be
      provided by either parent.

                                      ***

            Moreover, after substantially more than six months, one can
      find no reasonable basis to believe there is any substantial change
      in the situation and conditions which led to [Child’s] removal, and
      the evidence offers little hope that anything can change or that
      conditions which prevailed can be remedied.

                                     - 11 -
J-S21031-20 & J-S21032-20




           All of the predicate conditions required by 23 Pa.C.S.A.
     § 2511(a)(2) … and (b) have been proven by clear and convincing
     evidence as to each parent.

Trial Court Opinion, 12/2/19, at 1-2. In its supplemental Opinion, the trial

court further expounded that Parents have

     demonstrated a chronic incapacity to care for and raise this seven-
     year-old-child.

     ….

           The testimony at the trial was essentially that various
     providers and caseworkers offered and provided services, but,
     despite all-out efforts, were unable to obtain success. In the final
     analysis, the parents are unable to adequately care for [Child].
     Even so, [Child] can survive and thrive through the care of the
     foster parents, whom she now views as “primary”.

           The testimony (and report) of [Dr. Rosenblum], clearly
     captures the essence of this matter. Page 15 of his report
     [states]:

          [At this] time it does not appear as if either parent has
          been able to adequately address their mental health or
          adjustment concerns which led their daughter, [Child], into
          care in the first place. Neither parent displays the
          independence in their personal functioning that would be
          needed to function effectively and maintain a healthy,
          productive lifestyle, let alone provide suitable care and
          reliable attention to the emotional developmental needs of
          their daughter.

          [Child] additionally has special needs, and is a child who
          requires a very high level of care and attention. As such[,]
          this evaluator does believe that a goal change to adoption
          is consistent with [Child’s] needs and welfare at this time.
          I would recommend a referral for adoption mediation. It
          is my understanding that foster mother, [K.M.], will be
          amenable to [Child] having some continued contact with
          her birth parents under appropriate circumstances and
          supervision. I do believe that it would be in [Child’s] best

                                     - 12 -
J-S21031-20 & J-S21032-20



         interest to be able to maintain periodic contact and
         visitation with her birth parents. At the same time, it is
         my clinical opinion that only through a goal of adoption will
         [Child] be afforded an opportunity to remain in a stable
         and secure family environment that is capable of reliably
         meeting her needs at this time and in the years to come.

      Neil D. Rosenblum, Ph.D., Licensed Clinical Psychologist

                               CONCLUSIONS

            Evidence supporting the termination of parental rights is
      clear and convincing.      Not only did the parents initially
      demonstrate a history of neglect, but[,] even after extensive
      services, have not demonstrated the ability to provide the [C]hild
      with essential care. Moreover, the psychological assessments are
      detailed and clear in concluding that neither parent has the
      capacity to provide the level of care needed for this [C]hild’s
      physical and mental wellbeing.      The requirements of [] 23
      Pa.C.S.[A.] § 2511(a)(2) … have been reviewed. [Child] has
      made remarkable advancements in the custody of the foster
      parents, and termination and adoption will best serve the needs
      and welfare of [Child].

Trial Court Opinion, 1/24/20, at 1, 3-4.

      Thus, based on the testimony of the providers, caseworkers, and Dr.

Rosenblum, the trial court found that the termination of Father’s and Mother’s

parental rights to Child is warranted pursuant to subsection 2511(a)(2), as

Father and Mother clearly lack parental capacity, and the evidence showed

that they will be unable to remedy that situation within a reasonable period of

time, if ever. See id. Recognizing that Mother did not challenge termination

pursuant to section 2511(a)(2), the record nonetheless supports the trial

court’s findings and conclusions, as to both Mother and Father. In particular,

we note the following evidence, presented at the hearing.


                                    - 13 -
J-S21031-20 & J-S21032-20



     At the time of the hearing, Child had been in care for twenty-two

months. N.T., 10/17/19, at 170. Ms. Clayton, an Agency supervisor, testified

that Child’s family had an open case with the Agency for fifteen months,

beginning on May 28, 2014, because of concerns regarding housing

conditions, underuse of community resources, and the parents’ mental

health. Id. at 169. On August 17, 2015, the Agency closed the case because

Mr. Fornal was able to improve their housing by getting them a new home,

and was able to set Child up with Head Start. Id. Nine months later, on May

16, 2016, the Agency received another referral raising the same concerns of

mental health and housing conditions, and services were put in place. Id. at

169-70. The Agency closed the second case on February 10, 2017. Id. at

170. Four months later, the Agency received the current referral on June 12,

2017. Id. at 170.

     Ms. Clayton stated that Parents parented Child better with the services

provided than they parented on their own. Id. at 170. Ms. Clayton testified

that the same concerns were always present in the Parents’ supervised visits

with Child:   Parents’ lack of structuring; Parents’ failure to bring food and

snacks for Child; Parents’ issues interacting with Child’s homework; and

Mother’s negativity toward Father.     Id. at 176-77. The Agency had both

Mother and Father visit together to lessen the emotional trauma on Child,

because the visits were traumatic for Child, and because Parents had been a

“couple,” so one visit would be less stressful on Child than two separate


                                     - 14 -
J-S21031-20 & J-S21032-20



visits. Id. at 177.     Moreover, no one had made a request for separate

visits. Id.

       Ms. Clayton testified that Mother and Father are making arrangements

for different housing, but she would not consider their housing to be

stable. Id. at 177-78. Father completed his court-ordered drug and alcohol

evaluation and his court-ordered mental health evaluation at SPHS on April

17, 2018. Id. at 178-79. The testimony reflects that Father had successfully

completed drug and alcohol treatment on March 29, 2019. Id. at 179. Father

attends some Alcoholics Anonymous meetings, and was not ordered to do

drug screens. Id. Father attended mental health treatment at SPHS until

mid-August 2018. Id.           Father then was accepted into dual diagnosis

treatment, where his treatment is ongoing. Id. Father has attended visits

with Child along with Mother, except when Mother was ill. Id. at 180. Father

allowed Mother to take the lead at visits until April 2019, when he began to

engage more with Child, and became better able to pick up on her social cues

and offer her comfort. Id. at 180-81. Father has not consistently provided

Child with food, and has issues in assisting Child with her homework. Id. at

181.    Father    has    SSI     income,   but   does   not   manage   his   own

money. Id.       Father was court-ordered to complete anger management

classes, and he did so at JusticeWorks on December 6, 2018. Id.

       The Agency provided transportation to visits for both parents through

ProjectStar, but they were not able to utilize them. Id. at 181-82. Ms.


                                       - 15 -
J-S21031-20 & J-S21032-20



Clayton is unaware of any services that the Agency could have provided, but

did not provide, which would have assisted reunification between Child and

the parents. Id. at 183. Ms. Clayton has seen improvements in the parents’

abilities to parent Child, but not any improvements that would be sustained

without direct assistance from a provider. Id. at 184.         She opined that

Parents will not be able to remedy the reasons for which Child was removed

from their home (deplorable housing conditions and lack of food), and sustain

it, in the future. Id. at 185. She has observed the same cycle of problems

over the five years prior to the hearing with no sustainable change, so she

could    not   approximate   when   they   would   be   able   to   remedy   the

situation. Id. at 186.

        Ms. Clayton further opined that termination would best serve Child’s

developmental, physical, and emotional needs and welfare. Id. at 187-

88. Ms. Clayton explained that Child does not need to worry about her basic

needs being met in her foster home, and that she seeks out her foster parents

for comfort. Id. at 188. Child’s foster parents are helping her to improve

socially and academically. Id. at 188-89.     Ms. Clayton testified that the

Agency is not recommending termination because of environmental factors

beyond the parents’ control. Id. at 189.

        At the time of the hearing, Child had been in her pre-adoptive foster

home since April 2018, for approximately sixteen months. Id. at 170. Ms.

Clayton had observed Child in her foster home, where she is making progress.


                                    - 16 -
J-S21031-20 & J-S21032-20



Id.    Child states that it is her home, and she is excited to show the

caseworkers her room, her work, and her “sisters.” Id. Ms. Clayton testified

that Child becomes dysregulated following visits with Parents. Id. at 189-91.

Ms. Clayton testified that the pre-adoptive foster parents are open to a referral

for a post-adoption contact agreement under the Post-Adoption Contact

Agreement Act, 23 Pa.C.S.A. § 2731 et seq. N.T., 10/17/19, at 191-92.

       Also, at the hearing, Dr. Rosenblum testified as to his evaluations of the

interactions of Child with her foster mother (K.M.), Mother, and Father. Dr.

Rosenblum performed an interactional evaluation with Child and her foster

mother, K.M., as well as interactional evaluations between Child and Mother

and Father, and individual evaluations of Child, Mother and Father. Id. at 6-

7.    Dr. Rosenblum testified that, while Parents had explanations for their

difficulties, they were continuing to struggle with their individual adjustments

and lifestyle issues, and were not able to provide a safe, stable, and secure

home for Child. Id. at 41. The following exchange occurred between counsel

for the Agency and Dr. Rosenblum, by which he provided his expert opinion

within a reasonable degree of scientific certainty:

       Q. [The Agency:]        What are your recommendations and
       conclusions in this case?

       A. [Dr. Rosenblum:] My conclusions are that [P]arents both
       present with very chronic mental health and adaptive living
       problems that significantly impact and interfere with their ability
       to function effectively as adults, and clearly would interfere with
       their ability to provide a stable, secure home for their daughter
       and provide consistent, appropriate attention to her emotional and
       developmental needs. I believe that the delays that [Child] has

                                     - 17 -
J-S21031-20 & J-S21032-20



      experienced and the impact on her emotional security at the time
      of the removal have been clearly documented. [Child] is now in
      a safe, stable, and secure home environment that has an
      outstanding track record of responding to her needs effectively.

            It is my recommendation to the [c]ourt that it consider a
      goal change to adoption that, in my opinion, is consistent with
      [Child’s] needs and welfare.

      Q. Would you have concerns, if the child were to live with her
      biological [P]arents, that they could provide her with the basic
      necessities of life?

      A.     I believe there is documentation that [Parents were
      unsuccessful in providing Child with the basic necessities of life].
      I believe, based on their continued difficulties with their personal
      adjustment and lifestyle issues, that there’s no reason to believe
      that they’re capable of meeting her needs now.

      Q. If parental rights were terminated, would the [c]ourt be
      terminating a necessary and beneficial relationship for [Child]?

      A. No.     I always recommend consideration of contact and
      visitation, but I cannot say that this is a relationship that is
      necessary or beneficial to [Child] at this time. Clearly, this is a
      child who is clinging to the security and stability that she
      experienced in her foster home. Her developmental well-being
      will be reassured and confirmed by her continued presence in this
      [foster] home, which is what I would recommend as an adoptive
      outcome.

N.T., 10/17/19, at 41-43. The trial court admitted Dr. Rosenblum’s Report

and Recommendations, dated May 15, 2019, as Agency Exhibit 2. Id. at 43.

      Further, the trial court found Father’s arguments concerning his ability

to care for Child, in light of his level of intelligence and difficulties, and the

need for additional time to develop his parenting skills with the provision of

additional services, such as separate visits, unpersuasive. Although Father

relies on In re Burns, that case does not support his argument. In that case,

                                     - 18 -
J-S21031-20 & J-S21032-20



our Supreme Court affirmed the termination of the mother’s parental rights,

rejecting her argument that her health, financial and emotional problems

justified her failure to make any effort to perform her parental duties. In re

Burns, 379 A.2d at 541.

      Moreover, with regard to section 2511(a)(2), our Supreme Court has

rejected the argument that the provision of reasonable efforts by the county

children’s services agency is a factor in termination of the parental rights of a

parent to a child. See In the Interest of: D.C.D., a Minor, 105 A.3d 662,

672-74, 676 (Pa. 2014) (rejecting the suggestion that an agency must provide

reasonable efforts to enable a parent to reunify with a child prior to the

termination of parental rights, and further rejecting the suggestion that

section 2511(a)(2) of the Adoption Act should be read in conjunction with

section 6351 of the Juvenile Act, particularly section 6351(f)(9)(iii)). Thus,

based on our Supreme Court’s holding in In the Interest of: D.C.D., a

Minor, Father’s argument that the Agency should have made reasonable

efforts to allow him to demonstrate his ability to parent Child, exclusive of

Mother, lacks merit.

      Thus, we discern no abuse of the trial court’s discretion in concluding

that Father’s and Mother’s parental rights should be terminated under section

2511(a)(2). In re Adoption of S.P., 47 A.3d at 826-27.

      Next, we address section 2511(b). We have explained that the focus in

terminating parental rights under section 2511(a) is on the parent, but it is


                                     - 19 -
J-S21031-20 & J-S21032-20



on the child pursuant to section 2511(b). In re Adoption of C.L.G., 956

A.2d 999, 1008 (Pa. Super 2008) (en banc). In reviewing the evidence in

support of termination under section 2511(b), our Supreme Court has stated

the following:

             [I]f the grounds for termination under subsection (a) are
      met, a court “shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child.” 23 Pa.C.S.[A.] § 2511(b). The emotional needs and
      welfare of the child have been properly interpreted to include
      “[i]ntangibles such as love, comfort, security, and stability.” In
      re K.M., 53 A.3d 781, 791 (Pa. Super. 2012). In In re E.M., [620
      A.2d 481, 485 (Pa. 1993)], this Court held that the determination
      of the child’s “needs and welfare” requires consideration of the
      emotional bonds between the parent and child. The “utmost
      attention” should be paid to discerning the effect on the child of
      permanently severing the parental bond. In re K.M., 53 A.3d at
      791.

In re: T.S.M., 71 A.3d 251, 267 (Pa. 2013).

      When evaluating a parental bond, the court is not required to use expert

testimony.   Social workers and caseworkers can offer evaluations as well.

Additionally, section 2511(b) does not require a formal bonding evaluation.

In re Z.P., 994 A.2d 1108, 1121 (Pa. Super. 2010) (internal citations

omitted). Although it is often wise to have a bonding evaluation and make it

part of the certified record, “[t]here are some instances … where direct

observation of the interaction between the parent and the child is not

necessary and may even be detrimental to the child.” In re K.Z.S., 946 A.2d

753, 762 (Pa. Super. 2008).

      A parent’s abuse and neglect are likewise a relevant part of this analysis:


                                     - 20 -
J-S21031-20 & J-S21032-20



      concluding a child has a beneficial bond with a parent simply
      because the child harbors affection for the parent is not only
      dangerous, it is logically unsound. If a child’s feelings were the
      dispositive factor in the bonding analysis, the analysis would be
      reduced to an exercise in semantics as it is the rare child who,
      after being subject to neglect and abuse, is able to sift through
      the emotional wreckage and completely disavow a parent …. Nor
      are we of the opinion that the biological connection between [the
      parent] and the children is sufficient in [and] of itself, or when
      considered in connection with a child’s feeling toward a parent, to
      establish a de facto beneficial bond exists. The psychological
      aspect of parenthood is more important in terms of the
      development of the child and [his or her] mental and emotional
      health than the coincidence of biological or natural parenthood.

In re K.K.R.-S., 958 A.2d 529, 535 (Pa. Super. 2008) (internal citations and

quotation marks omitted). Thus, the court may emphasize the safety needs

of the child. See In re K.Z.S., 946 A.2d at 763-64 (affirming the involuntary

termination of the mother’s parental rights, despite the existence of some

bond, where placement with the mother would be contrary to the child’s best

interests, and any bond with the mother would be fairly attenuated when the

child was separated from her, almost constantly, for four years).

      Our Supreme Court has observed that the mere existence of a bond or

attachment of a child to a parent will not necessarily result in the denial of a

termination petition, and that “[e]ven the most abused of children will often

harbor some positive emotion towards the abusive parent.”           See In re:

T.S.M., 71 A.3d at 267 (quoting In re K.K.R.-S., 958 A.2d at 535). The

Supreme Court instructed, “[t]he continued attachment to the natural

parents, despite serious parental rejection through abuse and neglect, and

failure to correct parenting and behavior disorders which are harming the

                                     - 21 -
J-S21031-20 & J-S21032-20



children cannot be misconstrued as bonding.” In re: T.S.M., 71 A.3d at 267

(quoting In re Involuntary Termination of C.W.S.M., 839 A.2d 410, 418

(Pa. Super. 2003) (Tamilia, J. dissenting)).

      This Court has explained that a parent’s own feelings of love and

affection for a child, alone, do not prevent termination of parental rights. In

re Z.P., 994 A.2d at 1121. Further, this Court has stated: “[A] parent’s basic

constitutional right to the custody and rearing of his or her child is converted,

upon the failure to fulfill his or her parental duties, to the child’s right to have

proper parenting and fulfillment of [the child’s] potential in a permanent,

healthy, safe environment.” In re B.,N.M., 856 A.2d 847, 856 (Pa. Super.

2004) (internal citations omitted). It is well-settled that “we will not toll the

well-being and permanency of [a child] indefinitely.”         In re Adoption of

C.L.G., 956 A.2d at 1007 (citing In re Z.S.W., 946 A.2d 726, 732 (Pa. Super.

2008) (noting that a child’s life “simply cannot be put on hold in the hope that

[a parent] will summon the ability to handle the responsibilities of

parenting.”)).

      In this matter, the trial court found that Child had suffered from years

of neglect by her parents, and it adopted the clinical opinion of Dr. Rosenblum

that “only through a goal of adoption will [Child] be afforded an opportunity

to remain in a stable and secure family environment that is capable of reliably

meeting her needs at this time and in the years to come.” Trial Court Opinion,

1/24/20, at 3-4.    The competent evidence in the record supports the trial


                                      - 22 -
J-S21031-20 & J-S21032-20



court’s conclusion that “termination and adoption will best serve the needs

and welfare of the child.”   Id.; see also In re: T.S.M., 71 A.3d at 267.

Accordingly, we affirm the Orders of the trial court.

      Orders affirmed.

      Judge Lazarus joins the memorandum.

      Judge Dubow concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/28/2020




                                     - 23 -